Exhibit 10(b)

 

 

AMENDMENT NO. 6

 

TO

 

PPL CORPORATION

 

DIRECTORS DEFERRED COMPENSATION PLAN

 

WHEREAS, PPL Services Corporation (“PPL”) assumed sponsorship of the PPL
Corporation Directors Deferred Compensation Plan (the “Plan”) effective July 1,
2000; and

 

WHEREAS, the Plan was most recently amended and restated effective February 14,
2000, and subsequently amended by Amendments No. 1, 2, 3, 4 and 5; and

 

WHEREAS, PPL desires to further amend the Plan and the PPL Corporation Employee
Benefit Plan Board has authorized the following changes.

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

I. Effective as of the Separation Time, Paragraph 7.1 is amended to read:

 

(e)

(i)Notwithstanding anything to the contrary, upon the Separation Time,
Participant’s Stock Account shall be credited for each share of PPL Corporation
Common Stock in such Stock Account with a number of Talen Energy Corporation
(“Talen”) Restricted Stock Units to be calculated to be the same as the number
of shares of common stock of Talen (“Talen Common Stock”) that would be received
in respect of PPL Corporation Common Stock pursuant to the Separation Agreement
and the Transaction Agreement. Each restricted stock unit of Talen (each, a
“Talen Restricted Stock Unit”) that is credited to Participant’s Stock Account
shall be subject to vesting, transfer and settlement restrictions that are
substantially identical to such vesting, transfer and settlement restrictions
that applied to Participant’s Stock Units immediately before the Separation
Time; provided, however, that in no event shall a Participant be permitted (A)
to elect to convert all or any portion of such Participant’s Stock Account or
Cash Account into additional Talen Restricted Stock Units or (B) to convert the
Talen Restricted Stock Units into Stock Units of PPL Corporation Common Stock;
and provided further that the EBPB may impose any additional restrictions on
Participants’ ability (if at all) to convert Talen Restricted Stock Units as the
EBPB may determine in its sole discretion.

 

(ii)Notwithstanding Section 7.1(c), as of each date a cash dividend or other
distribution (other than distributions in the form of additional shares of Talen
Common Stock) is paid or made with respect to the Talen Common Stock to holders
of record on any record date after the Separation Date, the Participant’s Cash
Account shall be credited with an amount of cash equal to the product of: (i)
the cash amount of such dividend or cash value of such distribution paid with
respect to one share of Talen Common Stock, multiplied by (ii) the number of
Talen Restricted Stock Units held by the Participant, with the fair market value
of any such non-cash dividend or distribution to be determined by the EBPB, in
good faith. As of each date a dividend or other distribution in the form of
additional shares of Talen Common Stock is paid or made with respect to the
Talen Common Stock to holders of record on any record date after the Separation
Date, the Participant’s Stock Account shall be credited with additional shares
of Talen Common Stock equal to the product of (x) the number of shares of Talen
Common Stock paid or made with respect to one share of Talen Common Stock
multiplied by (y) the number of Talen Restricted Stock Units held by the
Participant in such Participant’s Stock Account. Any such amounts credited to
the Participant’s Cash Account or Stock Account, as applicable, shall be paid to
the Participant at the same time(s) when the shares of Talen Common Stock
underlying the Participant's Talen Restricted Stock Units are delivered to the
Participant. The EBPB may determine to impose transfer restrictions on any
shares of Talen Common Stock issued to a Participant to the extent that the EBPB
determines that such restrictions are necessary or advisable for purposes of
applicable securities laws or otherwise.

 

(f) Capitalized terms used in this Paragraph 7.1 but not otherwise defined shall
have the definitions ascribed to such term in the Employee Matters Agreement by
and among PPL Corporation, Talen, C/R Energy Jade, LLC, Sapphire Power Holdings
LLC and Raven Power Holdings LLC, dated as of June 9, 2014 (the “EMA”).

 

II. Except as provided for in this Amendment No. 6, all other provisions of the
Plan shall remain in full force and effect.

 

 

 

IN WITNESS WHEREOF, this Amendment No. 6 is executed this _____ day of
_____________, 2015.

 

 

 

 

  PPL SERVICES CORPORATION           By:    ___________________________   Title:
___________________________

 

 

 

 



 

 

